Citation Nr: 1436156	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral patellofemoral pain syndrome, to include secondary to a low back disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)
ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied service connection for cataracts, a low back disability, bilateral patellofemoral pain syndrome, and bilateral carpal tunnel syndrome.

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing, held in Waco, Texas; and a copy of the transcript has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw the issue of service connection for cataracts.

2.  The Veteran did not sustain an injury, disease, or event manifest by a low back disability, bilateral knee disability, or a bilateral wrist disability in service.

3.  The Veteran's currently diagnosed mild degenerative disc disease (DDD), bilateral patellofemoral pain syndrome, and bilateral carpal tunnel syndrome are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for cataracts have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.159 (2013).

3.  The criteria for service connection for bilateral patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.159 (2013).

4.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim (Cataracts)

A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R.            § 20.204.  When a veteran does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d). 

In an April 2014 written statement and in testimony at an April 2014 Travel Board hearing, the Veteran withdrew his contention of entitlement to service connection for cataracts.  The Board reasonably construes this as indication that the Veteran wished to withdraw his appeal with respect to the issue of service connection for cataracts that was then before the Board.  

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for cataract, and it is to be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA met its duty to notify the Veteran.  In a December 2009 letter, VA informed the Veteran of the evidence necessary to substantiate the claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in January 2011 and a supplemental statement of the case in January 2013.

VA also satisfied its duty to assist the Veteran in the development of the issues on appeal.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  As discussed above, the Veteran also was provided an opportunity to testify before a Travel Board hearing in April 2014.  In January 2010, the Veteran was provided a VA joints examination for bilateral knee and hand conditions, and in September 2010, the Veteran was provided a general medical VA examination for his service-connected diabetes mellitus in which his hands, back, and knees were evaluated, to include range of motion testing and X-ray studies.

The Board recognizes that a VA examination specifically related to the Veteran's low back disability has not been provided in this case.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) there is insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); McClendon v. Nicholson, 20 Vet. App. 79 2006).  As will be discussed below, in this case, the competent, credible, and probative evidence (lay and medical) does not support that the Veteran's current low back disability is related to in-service events.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues addressed in this decision, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, DDD, patellofemoral pain syndrome, and carpal tunnel syndrome are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran seeks entitlement to service connection for a low back disability, bilateral patellofemoral pain syndrome, and bilateral carpal tunnel syndrome.  In his October 2009 claim for disability benefits, the Veteran reported that he had more problems with his joints, "more on [his] hands and feet...some on [his] knees and lower back."  In his April 2010 notice of disagreement, the Veteran reported continuous pain in his knees and that his back condition was a direct result of being hit by a jeep in service in 1969, for which he sought treatment for a back and knee injury.  The Veteran also reported that he sought treatment at the dispensary after he "[fell] off a deuce and a half (M35 2.5 ton cargo truck), and land[ed] on [his] butt."  The Veteran further reported in April 2010 that his carpal tunnel was a direct result of military service due to "much of this time [as a mechanic] was spent in adverse conditions, with long hours, that [he] believed led to [his] problems with [his] hands."  In March 2011, the Veteran reported on VA Form 9, Appeal to Board of Veterans' Appeals, that when he was hit by a jeep and pinned to the motor pool wall beam, "it hurt a lot, but in a war you do not go to the medic unless it is life threatening, and [he] did not think it was."  The Veteran reported that his back had given him problems ever since, mostly on the left side where he was hit.

After review of the record, the Board finds that the weight of the evidence, lay and medical, demonstrates that symptoms of a low back disability, a bilateral knee disability, and a bilateral wrist disability were not manifest during active service.

Service treatment records show the Veteran indicated on his May 1968 enlistment examination Report of Medical History that he had a "trick" or locked knee, and the medical examiner noted "knees click."  The May 1968 Report of Medical Examination is absent for any diagnosis of a knee disability and the clinical evaluation of the lower extremities was normal.  Therefore, the Board finds that a knee disability was not noted upon entrance into active service.  38 C.F.R. § 3.304 (2013).  The Veteran's September 1971 separation Report of Medical History indicates the Veteran had a "trick" or locked knee; however, there is no diagnosis of a knee disability in the September 1971 separation Report of Medical Examination.  The Veteran denied back trouble of any kind at service separation.  The Board finds it probative that there were no documented complaints of, treatment for, or diagnoses of back, knee, or wrist symptoms in active service.

The earliest evidence of record of any complaints of low back pain is an August 2001 VA treatment record.  VA treatment records indicate that, in August 2001, the Veteran returned to VA for medical treatment after a lapse in treatment for approximately two years.  In August 2001, VA treatment records listed chronic low back pain in his medical history, but noted that it was not a problem that day.  Moreover, VA treatment records do not indicate any diagnosis for a low back disability until September 2010, 39 years after service separation, when an X-ray report revealed mild degenerative disc disease.  The August 2001 VA treatment record also provides no indication of a history of or current bilateral knee or wrist symptoms.  The Board notes that the absence of post-service complaints, findings, diagnosis, or treatment after service for many years is one factor that tends to weigh against a finding of chronic low back, knee, or wrist symptoms in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In January 2010, the Veteran was provided a VA joints examination, at which time his bilateral knee and bilateral wrist conditions were evaluated.  The Board finds it probative that the Veteran reported in a January 2010 VA examination that he had "no injuries or medical problem while on active duty."  The VA examiner also noted that there was no history of hospitalization, surgery, trauma to the joints, or neoplasm.  After conducting a physical examination, the VA examiner diagnosed bilateral patellofemoral pain syndrome and opined that he could not resolve whether the Veteran's bilateral knee disability was due to military service without resort to mere speculation.  The VA examiner explained that the Veteran stated that he had no injuries or medical problem while on active duty, that his knees do not swell, and that the January 2010 physical examination and X-rays of the knees were normal.

In a January 2010 VA examination, the Veteran also reported that he worked as a mechanic during and following active service, that his hands were numb and painful, and that in 2006 his boss started to tell him that he was slowing down.  Upon physical examination in January 2010, the right wrist was weak, and tinel and phalen tests were negative.  The VA examiner noted objective evidence of pain with active motion and following repetitive motion on the right wrist, not the left.  Right palmar flexion was limited to 60 degrees and right radial deviation was limited to 5 degrees.  All other range of motion measurements for right and left wrists were normal.  January 2010 X-ray studies of the wrists revealed increased angulation of the radiocarpal joint on the right and increased anterior tilt of the radiocarpal joint on the left; carpals and intercarpal joints appeared within normal limits.  The VA examiner determined there was no diagnosis of carpal tunnel syndrome, and therefore, no medical opinion could be provided.

In a September 2010 VA general medical examination, the Veteran reported that he strained his back lifting heavy objects as a mechanic in service, that a jeep pinned him to a wall once, and that at times he twisted and hurt his back.  The Veteran also reported that through the years the pain would come and go at times worse than others.  The Veteran reported stiffness, limited motion, back or neck pain with weekly flare ups that made it hard to pick things up off the counter or floor, and hard to sit down or get up.  The Veteran denied an injury or disease related to his carpal tunnel syndrome started before or during active service.  He reported pain, stiffness, limited motion, and instability in his bilateral wrist.  The VA examiner diagnosed lumbar strain and bilateral carpel tunnel syndrome.  The bilateral knees were examined, but no diagnosis was provided.  No nexus opinion was provided for any of the Veteran's claimed disabilities.

In April 2014, the Veteran testified that in 1969 a fellow Service Member lost control of a jeep and hit him when he was urinating against a pole, that he was sore for a few days, and that "over the years it brought up some unexplained pains."  The Veteran also testified that no police report was filed and he did not seek treatment for his back at that time.  The Veteran further testified that a civilian doctor asked him if he had ever hurt himself or fallen and that this jeep incident in service is the "only thing that [he could] remember that something kind of serious happened."  Regarding the Veteran's knee disability, he testified that he related his knee pain to his back, not to his active service, and that he had not sought any kind of treatment for his knees.  The Veteran recalled falling off the "deuce and a half" in service, but did not believe that attributed to his knee pain and was uncertain if it was related to his carpal tunnel syndrome.  The Veteran testified that he had not sought treatment or made complaints about any bilateral wrist symptoms during active service, and that he did not break his wrist or injure it in service.

The Veteran is competent to report events in service and his symptoms, as he experienced them.  The Board finds that the inconsistency in the record; however, weighs against the credibility with regard to his assertions of chronic back, knee or wrist symptoms during active service.  The Veteran both reported that he did and did not seek treatment for his back when he was hit by the jeep in 1969; that he sought treatment for a knee injury at the same time as his back, and that he did not have any knee injuries during service.  He also reported that he had back problems since the 1969 incident, but also indicated that when a civilian doctor asked him if he had ever fallen or hurt himself, he had to search his memory for something serious that had ever happened.  The Veteran further both reported that he thought his wrist disability was due to his work as a mechanic in service and testified that he did not think his wrist disability had any specific association to service.  The Board also notes that in a September 2010 VA examination he denied any injury or disease related to his carpal tunnel started in service.

The Board also finds that to the extent that the Veteran's statements attempt to establish a nexus between currently diagnosed mild degenerative disc disease, bilateral patellofemoral pain syndrome, and bilateral carpal tunnel syndrome, and events in service, there is no indication that the Veteran has the medical expertise to render such a diagnosis or opinion, thus, his statements have no probative value in this regard.  A lay person is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board further notes that the Veteran's original service connection claim in April 2001, and new claims in May 2003 and April 2005, did not include or mention a low back, bilateral knee, or bilateral wrist disability.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed three separate claims for service connection, but did not mention back, knee, or wrist symptomatology at any of those times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 2001, 2003, and 2005, that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a full reporting then for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for a low back, bilateral knee, or bilateral wrist disability at the time of the 2001, 2003, or 2005 claims may be interpreted as indicative of the lack of back, knee, or wrist symptomatology at the time he filed the claims.  The Board finds it unlikely that the Veteran would file a disability compensation claim for posttraumatic stress disorder, a skin condition, diabetes mellitus, hearing loss and tinnitus, but not file a claim for a back, knee, or wrist disability due to an in-service injury, had back, knee, or wrist symptoms been present when these claims were filed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

For these reasons, the Board finds that the weight of the competent, credible, and probative evidence, lay and medical, demonstrates that the Veteran did not experience chronic low back, bilateral knee or bilateral wrist symptoms in service, and that chronic symptoms of the low back, bilateral knees, or bilateral wrists did not manifest from an event, injury, or disease in service.  Therefore, the Board finds that the weight of the evidence, lay and medical, shows that the Veteran's currently diagnosed mild degenerative disc disease, bilateral patellofemoral pain syndrome, and bilateral carpal tunnel syndrome are not etiologically related to active service.  As such, the weight of the evidence is against the claims for service connection, and the claims must be denied.  The preponderance of the evidence is against the claims, so the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that the Veteran related his bilateral knee disability to his low back disability.  In this matter, the Veteran is not service connected for a low back disability.  As such, the Veteran's secondary service connection claim for bilateral knee disability due to a low back disability must fail.  Insofar as the condition to which the Veteran claims this disability is secondary to is not service-connected, the claim for service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit).

ORDER

The appeal for service connection for cataracts is dismissed.

Service connection for a low back disability is denied.

Service connection for bilateral patellofemoral pain syndrome, to include as secondary to a low back disability, is denied.

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


